Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Mahaffey et al (US 2008/0113816 A1) generally discloses a system which allows wagering on the time of a soccer goal.
Regarding claim 4 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
generating, with a computer processor, a finite set of 100 temporal elements corresponding to minutes of a prospective soccer match and consisting of:

{01, 02, 03, 04, 05, 06, 07, 08, 09, 10,11, 12, 13, 14, 15, 16, 17, 18, 19, 20,21, 22, 23, 24, 25, 26, 27, 28, 29, 30,31, 32, 33, 34, 35, 36, 37, 38, 39, 40,41, 42, 43, 44, 45, 45+1, 45+2, 45+3, 45+4, 45+5,46, 47, 48, 49, 50, 51, 52, 53, 54, 55,56, 57, 58, 59, 60, 61, 62, 63, 64, 65,66, 67, 68, 69, 70, 71, 72, 73, 74, 75,76, 77,78, 79, 80, 81, 82, 83, 84, 85,86, 87, 88, 89, 90, 90+1, 90+2, 90+3, 90+4, 90+5}

dividing the finite set of 100 temporal elements into divided and equal quotient betting sections each uniquely including at least one of the 100 temporal elements, the equal quotient betting sections corresponding to a user winning outcome; displaying, on an electronic display apparatus for each of a plurality of users communicatively coupled to the computing database, a plurality of graphical elements each corresponding to one of the quotient betting sections with the temporal elements therein; selecting, via user interaction with one of the plurality of graphical elements, a plurality of the temporal element selections from the plurality of users communicatively coupled to the computing database: receiving and storing on a computing database, the plurality of temporal element selections from the plurality of users communicatively coupled to the computing database, respectively, the plurality of temporal element selections each corresponding to one of the 100 temporal elements within one of the quotient betting sections  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715